*451The court in this ballot title review proceeding determined that the Attorney General’s certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 19 (2002), failed to comply substantially with statutory standards. Sizemore/Novick v. Myers, 332 Or 352, 29 P3d 1108 (2001). Under Oregon Laws 2001, chapter 802, section 2 (now codified as ORS 250.085(8)), the court referred the ballot title to the Attorney General for modification. The Attorney General has filed a modified ballot title for the proposed initiative measure, and no party to the ballot title review proceeding has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The modified ballot title for Initiative Petition 19 (2002) states:
“AMENDS CONSTITUTION: PROHIBITS USING PAYROLL DEDUCTION PROCESS, OTHER PUBLIC RESOURCES TO COLLECT ‘POLITICAL’ MONEY FROM PUBLIC EMPLOYEES
“RESULT OF YES’ VOTE: Yes’ vote prohibits using any public resource, including payroll deduction process, in collecting money used for ‘political purposes’ (as defined), even if collection costs reimbursed.
“RESULT OF ‘NO’ VOTE: ‘No’ vote retains current law, rejects prohibition on using any public resource, including payroll deduction process, in collecting money used for ‘political purposes’ (as defined).
“SUMMARY: Amends constitution. Current law permits voluntary payroll deductions from public employees for political purposes, prohibits compelled contributions; prohibits soliciting political contributions on government time. Measure would prohibit using payroll deduction process, taking any other actions using ‘public funds’ — even if funds reimbursed — to collect money for union or any other entity that uses any portion of collected money for any ‘political purpose.’ Use for ‘political purpose’ includes direct, indirect contribution to candidate, committee, party; expenditure supporting or opposing candidate or ballot measure, *452encouraging or discouraging petition signatures; commingling with other money used for political purpose. ‘Public funds’ include public employee work time, public buildings, equipment, supplies. Measure allows using collected money for lobbying (with exceptions), producing official Voter’s Pamphlet. Double penalty for violations. Other provisions.”
The modified ballot title is certified. The appellate judgment shall issue in accordance with ORS 250.085(9).